Title: To James Madison from William Eustis, 19 August 1810
From: Eustis, William
To: Madison, James


Sir,Boston August 19. 1810.
I have had the honor to receive your Letter of the 10th instant. A copy of Colo. Spark’s Letter has been forwarded to Genl. Hampton with general instructions to reinforce the post of Fort Stoddert (or Fort St. Stephens to which the garrison of F. Stoddert removes during the hot months) from such points as his judgment shall determine. The assemblage of the troops near the muscle shoals, for another purpose, will I think defeat the contemplated expedition: and it has been intimated to Genl. Hampton that they may be detached to the Tombigbee if circumstances urge it, leaving the object of their expedition to be effected thereafter by another detachment to be marched from the cantonment. I cannot bring myself to believe that the attempt will be made. Hampton & Cushing are however informed & instructed: with one and only one condition, & that is not to move into a sickly station untill Autumn without the most unavoidable necessity. With perfect respect & regard I have the honor to be
W. Eustis
